DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the radial sleeve slot in the sliding sleeve must be shown or the feature(s) canceled from the claim(s). Reference number 142 has been used in figure 4 to designate both a central bore or passage and what appears to be a groove or a lock ring. Reference number 140 in figure 4 has been used to designate both an inner mandrel and a groove or lock ring.   No new matter should be entered.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference character 122, figure 11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Limitations directed to the sliding sleeve having a radial sleeve slot permitting or restricting fluid communication between the sleeve slot and the housing slot is not enabled because the disclosure does not include a slot or aperture in the sleeve nor is fluid disclosed as being communicated between the sliding sleeve and the housing slots nor the environment surrounding of the sliding sleeve valve. The sliding sleeve 180 is shown and disclosed as being displaced completely from slots 124 and 150 to allow fluid communication from the interior of the valve and borehole and as such the claimed fluid .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 3, 5, 15 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Casciaro, U.S. 7,730,953 in view of Guzman et al., U.S. 10,156,124.
Casciaro discloses a sliding sleeve valve (fig 1, nipples 34, col. 2, lines 43-45) for use in a borehole, comprising: an outer housing (fig 2, housing of the nipples of the tubular string 30 sections 32) comprising a radial housing slot (external openings 40);
a sliding sleeve (fig 2, 60; col. 3, lines 1-11) slidably disposed in the outer housing, the sliding sleeve configured to have a first position that restricts fluid communication between the sleeve and the housing slot and a second position, axially spaced from the first position, that permits fluid communication between the sleeve and the housing slot (40, col. 3, lines 1-11);
an offset actuator housing (housings of 52a-e; col. 2, lines 57-61) coupled to the outer housing, wherein the actuator housing comprises an actuator chamber (col 3, lines 19-32; interior of the cylindrical housing) defined by an inner surface extending around a central axis of the actuator chamber, and wherein the actuator chamber is disposed radially between within the inner cylindrical surface and the outer, axial, distal cylindrical surfaces of the actuator housing (52a-e); and


Casciaro discloses pressure applied to a central passage of the actuator which is of the outer housing and pressure is applied to the central passage via the cantilever arms (62; col. 3, lines 11-18) to the sleeve.
Casciaro does not disclose the sliding sleeve having a radial sleeve slot.
Guzman et al. teaches use of a well known type of sleeve valve (fig 2A, 10) having an outer housing ((fig 2A, 42) and a sliding sleeve (46) having a slot (58) for selective alignment with a slot (54) in the housing.
It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute one well known sleeve valve as taught by Guzman et al. to achieve the predictable result of selectively blocking and unblocking a housing port or slot for operation a typical sleeve valve.
Casciaro discloses the actuator assembly comprises: an indexing sleeve (fig 3, col. 3, line 64 -col. 4, line 16) including a J-slot (lug path 98) formed within an outer surface thereof; and an indexing pin (96; col. 3, lines 33-38) coupled to the actuator housing (52), wherein an inner end of the indexing pin is received in the J-slot (98) of the indexing sleeve.
Casciaro discloses the actuator assembly is configured to cycle the indexing pin (96) between a plurality of positions (col. 4, lines 1-18) along the J-slot of the indexing sleeve in response to pressurizing a central passage of the outer housing.
Casciaro discloses the actuator assembly comprises a poppet valve assembly (col. 4, lines 43-48; valve for selective communication between 50, 48 and 66, 68).

Response to Arguments
7 June 2021 have been fully considered but they are not persuasive.
Applicants argue the prior art of Casciaro does not discloses actuation of the sliding sleeve valve via pressure within a central passage.
The amendment introduces a central passage without respect to any additional elements and as such does not preclude the central passage of the sleeve controller. Moreover regarding claim 26 mechanical pressure is applied to the sleeve member within the housing to change the positions of the sleeve.
Applicants argue the prior art of Casciaro does not disclose the actuator assembly coupled to the outer housing.
The prior art assembly is coupled as an integral tool for use on a wellbore.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH L THOMPSON whose telephone number is (571)272-7037.  The examiner can normally be reached on Weekdays; 9:00-5:00, est.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on 571-270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

14 June 2021
/KENNETH L THOMPSON/Primary Examiner, Art Unit 3676